                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



JEFFREY B.,1                                                             Case No. 6:18-cv-00851-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Jeffrey B. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of his application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-34. The Court has

jurisdiction to hear Plaintiff’s appeal pursuant to 42 U.S.C. § 405(g). For the reasons explained

below, the Court reverses the Commissioner’s decision and remands this case for an award of

benefits.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party here. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
                                         BACKGROUND

       Plaintiff was born in November 1969, making him forty years old on December 1, 2009,

the alleged disability onset date. (Tr. 64, 80.) Plaintiff is a high school graduate who attended one

year of college and has past relevant work as a senior software engineer. (Tr. 22, 37, 53, 222.) In

his DIB application, Plaintiff alleges disability because of fibromyalgia, osteoarthritis, anxiety,

depression, posttraumatic stress disorder (“PTSD”), and degenerative disc disease.2 (See Tr. 15,

64, 80.)

       On August 20, 2014, the U.S. Department of Veterans Affairs (“VA”) assigned Plaintiff a

ninety percent service-connected disability rating based, in large part, on his fibromyalgia. (See

Tr. 205-07.)

       In a letter dated January 9, 2015, Plaintiff’s primary care physician, Norbert Gerondale,

M.D. (“Dr. Gerondale”), informed the VA that he “recommended individual unemployability”

for Plaintiff.3 (Tr. 703.) In support of his recommendation, Dr. Gerondale noted that Plaintiff


       2
          To be eligible for DIB, “a worker must have earned a sufficient number of [quarters of
coverage] within a rolling forty quarter period.” Herbert v. Astrue, No. 07-cv-01016, 2008 WL
4490024, at *4 n.3 (E.D. Cal. Sept. 30, 2008). Workers accumulate quarters of coverage based
on their earnings. Id. Typically, “the claimant must have a minimum of twenty quarters of
coverage [during the rolling forty quarter period to maintain insured status] . . . . The termination
of a claimant’s insured status is frequently referred to as the ‘date last insured’ or ‘DLI.’” Id.
(citations omitted). Thus, Plaintiff’s date last insured of December 31, 2015 (see Tr. 13) reflects
the date on which his insured status terminated based on the prior accumulation of quarters of
coverage. If Plaintiff established that he was disabled on or before December 31, 2015, he is
entitled to DIB. See Truelsen v. Comm’r Soc. Sec., No. 2:15–cv–02386, 2016 WL 4494471, at *1
n.4 (E.D. Cal. Aug. 26, 2016) (“To be entitled to DIB, plaintiff must establish that he was
disabled . . . on or before his date last insured.” (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th
Cir. 1999))).
       3
        Typically, the VA assigns a total disability rating based on individual unemployability
(“TDIU”) “when a veteran demonstrates an inability to maintain substantially gainful
employment as a result of a service-connected disability.” Sudranski v. Shulkin, 683 F. App’x
961, 962 n.2 (Fed. Cir. 2017) (citing Sturdivant v. Shinseki, 480 F. App’x 992, 995 (Fed. Cir.
2012)).

PAGE 2 – OPINION AND ORDER
suffers from: (1) fibromyalgia, (2) dyssomnia “due to disrupted sleep rhythms as a result of the

chronic pain syndrome as well as chronic back pain,” (3) chronic “fatigue syndrome causing a

severe lack of energy and difficulty thinking and concentrating throughout the day,” (4) chronic

“flu-like symptoms, malaise, dizziness, nausea and dozing off unexpectedly,” (5) major

“depression, recurrent, severe, without psychosis, but with mild attendant anxiety [and]

agitation,” which “results in occupational and social impairment in most areas,” and (6) chronic

“back pain as a result of lumbosacral strain, arthritis in the right knee, patellofemoral syndrome

of both knees, bilateral ankle pain due to recurrent sprains and strains, metatarsalgia and [pes]

cavus deformity and hammer toes, [and] tibial neuropathy at medial malleolus right and left leg.”

(Tr. 703.)

       On March 19, 2015, Martin Lahr, M.D. (“Dr. Lahr”), a non-examining state agency

physician, completed a physical residual functional capacity assessment. (Tr. 72-73.) Dr. Lahr

determined that Plaintiff can lift and carry twenty pounds occasionally and ten pounds

frequently, and sit, stand, and walk for about six hours during an eight-hour workday. Dr. Lahr

added that Plaintiff can push and pull in accordance with his lifting and carrying restrictions and

engage in no more than occasional overhead reaching bilaterally. In addition, Dr. Lahr concluded

that Plaintiff does not suffer from any postural, visual, communicative, or environmental

limitations.

       On March 23, 2015, Megan Nicoloff, Psy.D. (“Dr. Nicoloff”), a non-examining state

agency psychologist, completed a psychiatric review technique assessment. (Tr. 70.) Based on

her review of Plaintiff’s medical records, Dr. Nicoloff determined that Plaintiff’s mental

impairments failed to meet or equal listings 12.04 (affective disorders) and 12.06 (anxiety-related

disorders).



PAGE 3 – OPINION AND ORDER
       Also on March 23, 2015, Dr. Nicoloff completed a mental residual functional capacity

assessment form, in which she rated Plaintiff’s limitations in each of thirteen categories of

mental ability. (Tr. 73-75.) Dr. Nicoloff rated Plaintiff as not significantly limited in nine

categories and moderately limited in four categories. She also stated that Plaintiff can “carry out

two to three step tasks independently without special supervision,” maintain adequate hygiene

and grooming, work independently, and “have occasional, indirect public and coworker contact.”

(Tr. 73-75.)

       On April 22, 2015, Plaintiff’s treating psychologist, Rex Turner, Ph.D. (“Dr. Turner”),

completed a mental residual functional capacity assessment form, in which he rated Plaintiff’s

limitations in each of twenty categories of mental ability. (Tr. 696-99.) Dr. Turner rated Plaintiff

to be severely limited in terms of his ability to “travel in unfamiliar places or use public

transportation,” and his ability to “complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace without

an unreasonable number and length of rest periods.” (Tr. 698-99.) In addition, Dr. Turner

concluded that Plaintiff suffers from moderately severe limitations on his ability to carry out

detailed instructions, maintain attention and concentration for extended periods, perform

activities within a schedule, maintain regular attendance, be punctual within customary

tolerances, sustain an ordinary routine without special supervision, respond appropriately to

changes in the work setting, set realistic goals or make plans independently of others, and “get

along with co-workers or peers without distracting them or exhibiting behavioral extremes.”

(Tr. 697-99.)

       On May 15, 2015, Susan Moner, M.D. (“Dr. Moner”), a non-examining state agency

physician, completed a physical residual functional capacity assessment. (Tr. 89-90.) Dr. Moner



PAGE 4 – OPINION AND ORDER
determined that Plaintiff can lift and carry twenty pounds occasionally and ten pounds

frequently, and sit, stand, and walk for about six hours in an eight-hour workday. Dr. Moner

added that Plaintiff can push and pull in accordance with his lifting and carrying restrictions and

engage in no more than frequent overhead reaching bilaterally. In addition, Dr. Moner concluded

that Plaintiff does not suffer from any postural, visual, communicative, or environmental

limitations.

         On May 18, 2015, Winifred Ju, Ph.D. (“Dr. Ju”), a non-examining state agency

psychologist, completed a psychiatric review technique assessment. (Tr. 87-88.) Dr. Ju agreed

with Dr. Nicoloff that Plaintiff’s mental impairments failed to meet or equal listings 12.04 and

12.06.

         Also on May 18, 2015, Dr. Ju completed a mental residual functional capacity assessment

form, in which she rated Plaintiff’s limitations in each of thirteen categories of mental ability.

(Tr. 90-92.) Dr. Ju agreed with Dr. Nicoloff that Plaintiff was not significantly limited in nine

categories and moderately limited in four categories. She also agreed that Plaintiff can “carry out

two to three step tasks independently without special supervision,” maintain adequate hygiene

and grooming, work independently, and “have occasional, indirect public and coworker contact.”

(Tr. 91-92.)

         On January 19, 2016, the VA referred Plaintiff to Kacy Mullen, Ph.D. (“Dr. Mullen”), for

a Compensation and Pension Examination. (Tr. 785-93.) Dr. Mullen conducted a seventy-five

minute clinical interview, reviewed Plaintiff’s medical records, and administered several tests.

(Tr. 788-89.) Dr. Mullen stated that Plaintiff was “judged to be a truthful and reliable reporter of

his circumstances within the limits of his limited insight.” (Tr. 792.) Dr. Mullen also stated that

Plaintiff suffers from depressed mood, anxiety, panic attacks that “occur weekly or less often,”



PAGE 5 – OPINION AND ORDER
chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and

mood, and difficulty “establishing and maintaining effective work and social relationships.”

(Tr. 791-92.)

       Dr. Mullen concluded that Plaintiff continues to meet the diagnostic criteria for insomnia

and major depressive disorder and “[p]sychological [f]actors [a]ffecting [o]ther [m]edical

[c]onditions.” (Tr. 793.) Dr. Mullen also determined that (1) Plaintiff’s reported “symptoms are

significant and have had moderate to severe impacts upon his social and occupational

functioning,” (2) Plaintiff’s test results were “consistent with [the] information gathered during

the diagnostic and social history interviews for the presence and level of symptomatology,” (3)

Drs. Gerondale and Turner “have indicated agreement with [Plaintiff’s] symptoms,” (4) Plaintiff

could not recall significant dates or complete Serial 7’s, and (5) Plaintiff “would benefit from

working alone and remotely in a familiar environment, being given written instead of verbal

instructions, supervised interactions with coworkers and/or customers, and a highly flexible

schedule with [the] ability to take breaks as much and as often as needed.” (Tr. 793-94.)

       In a report to the VA dated January 19, 2016, Lucinda Dykes, M.D. (“Dr. Dykes”),

addressed Plaintiff’s fibromyalgia. (Tr. 795-98.) Dr. Dykes stated that Plaintiff “began to

develop widespread joint pain” in 2007, Plaintiff’s “pain has continued and progressed” since the

VA first diagnosed him with fibromyalgia in 2010, Plaintiff “continues to meet [the] American

College of Rheumatology criteria for fibromyalgia,” and Plaintiff’s “disabling pain continues.”

(Tr. 796.) In addition, Dr. Dykes stated that (1) Plaintiff exhibited tender points for pain present,

(2) Plaintiff suffers from widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances,

paresthesia, headaches, depression, anxiety, irritable bowel syndrome, and mild cognitive

symptoms, (3) Plaintiff’s “chronic pain from fibromyalgia, including sleep difficulties and



PAGE 6 – OPINION AND ORDER
cognitive symptoms, would interfere with his ability to work as a software engineer,” (4)

Plaintiff’s chronic pain would “make it impossible for him to stay in one position for any length

of time, so even sedentary work is not possible for any extended length of time,” and (5) Plaintiff

is constantly “trying to find a comfortable position, and this position is constantly changing.”

(Tr. 797-98.)

       In a ratings decision dated April 2, 2016, the VA granted Plaintiff’s claim for a TDIU,

effective June 5, 2013. (Tr. 303-05.) This decision was based on, among other things, Dr.

Gerondale’s opinion and Drs. Dykes’ and Mullen’s exams, which showed that Plaintiff was

“unable to maintain physical or sedentary employment due to his service-connected conditions.”

(Tr. 303-04.)

       On March 23, 2017, Plaintiff appeared and testified at a hearing before an Administrative

Law Judge (“ALJ”). (Tr. 35-62.) Plaintiff testified that he attended one year of technical college,

he worked for nearly twenty years as a software engineer and database developer, he stopped

working as a software engineer in December 2009, his ex-wife ran a daycare business out of

their home in 2012 and 2013, he provided “very minimal” assistance in running the daycare

business, and his accountant put the daycare earnings on his “tax form[] to better [their] returns.”

(Tr. 37-39.) Plaintiff also testified that he suffers from an “extraordinary amount of pain”

because of back and knee issues and fibromyalgia, frequent headaches, chronic fatigue, difficulty

sleeping, depression, and “concentration issues,” and he cannot sit for more than fifteen minutes

at a time because of back and knee pain. (Tr. 44-52.) Plaintiff further testified that he lies in his

recliner most of the day, he takes his dog for short walks, he cannot perform yardwork, he can

perform only one household chore per day, he does not have friends, he rarely communicates




PAGE 7 – OPINION AND ORDER
with his family, and he sold his motorcycle and snowboarding and scuba diving equipment.

(Tr. 44-52.)

       The ALJ posed hypothetical questions to a Vocational Expert (“VE”) who testified at the

administrative hearing. First, the ALJ asked the VE to assume that a hypothetical worker of

Plaintiff’s age, education, and work experience could perform medium work, subject to these

limitations: (1) Plaintiff cannot climb ladders, ropes, or scaffolds; (2) Plaintiff cannot be exposed

to workplace hazards, such as machinery and unprotected heights; (3) Plaintiff can “understand,

remember, and carry out only short and simple instructions”; (4) Plaintiff “can only make simple

work-related judgments and decisions”; (5) Plaintiff “can have no more than frequent proximity

contact with the public and can have no more than frequent interactive contact with co-workers

and supervisors.” (Tr. 53-54.) The VE testified that the hypothetical worker could not perform

Plaintiff’s past relevant work as a senior software engineer, but the hypothetical worker could

perform the jobs of document preparer, dishwasher kitchen helper, industrial cleaner, and

laundry worker.

       Second, the ALJ asked the VE to assume that a hypothetical worker of Plaintiff’s age,

education, and work experience could perform light work, subject to these limitations: (1)

Plaintiff “can only occasionally stoop, crouch, kneel, and crawl”; (2) Plaintiff cannot climb

ladders, ropes, or scaffolds; (3) Plaintiff cannot be exposed to workplace hazards, such as

machinery and unprotected heights; (4) Plaintiff “can understand, remember, and carry out only

short and simple instructions”; (5) Plaintiff “can only make simple work-related judgments and

decisions”; and (6) Plaintiff “can have no more than frequent proximity contact with the public

and have no more than frequent interactive contact with co-workers and supervisors.” (Tr. 56.)

The VE testified that the hypothetical worker could not perform Plaintiff’s past relevant work,



PAGE 8 – OPINION AND ORDER
but he could perform the jobs of laundry sorter, small products assembler, and merchandise

marker.

         Third, the ALJ asked the VE to assume that the hypothetical worker described in the

second hypothetical also needed to “be permitted to lie down or recline in excess of 90 minutes

during an eight-hour day.” (Tr. 57.) The VE testified that this added limitation would preclude

employment.

         Plaintiff’s counsel also posed questions to the VE who testified at the administrative

hearing. Responding to Plaintiff’s counsel’s questions, the VE confirmed that the hypothetical

worker could not sustain gainful employment if he: (1) “would need a highly flexible schedule

with the ability to take breaks as much and as often as needed”; (2) suffered from moderately

severe limitations in seven specific categories of mental ability; and (3) suffered from severe

limitations on his “ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms and perform at a consistent pace without [extra breaks].”

(Tr. 58-61.)

         In a written decision issued on May 2, 2017, the ALJ applied the five-step process set

forth in 20 C.F.R. § 404.1520(a)(4), and found that Plaintiff was not disabled. See infra. The

Social Security Administration Appeals Council denied Plaintiff’s petition for review, making

the ALJ’s decision the Commissioner’s final decision. Plaintiff timely appealed to federal district

court.

                         THE FIVE-STEP SEQUENTIAL ANALYSIS

I.       LEGAL STANDARD

         A claimant is disabled if he cannot “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which . . . has lasted or can be

expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A).

PAGE 9 – OPINION AND ORDER
“Social Security Regulations set out a five-step sequential process for determining whether an

applicant is disabled within the meaning of the Social Security Act.” Keyser v. Comm’r Soc. Sec.

Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are (1) whether the claimant is

currently engaged in any substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the impairment meets or equals a listed impairment; (4) whether the

claimant can return to any past relevant work; and (5) whether the claimant can perform other

work that exists in significant numbers in the national economy. Id. at 724-25. The claimant

bears the burden of proof for the first four steps of the sequential process. Bustamante v.

Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any

of the first four steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137, 140-41

(1987).

          The Commissioner bears the burden of proof at step five of the process, where the

Commissioner must show the claimant can perform other work that exists in significant numbers

in the national economy, “taking into consideration the claimant’s residual functional capacity,

age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). If

the Commissioner fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at

954 (citations omitted).

II.       THE ALJ’S DECISION

          The ALJ applied the five-step sequential process to determine whether Plaintiff is

disabled. (Tr. 13-24.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since December 1, 2009, the alleged disability onset date. (Tr. 15.) At

step two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“[F]ibromyalgia, osteoarthritis, anxiety, depression, posttraumatic stress disorder, and

degenerative disc disease.” (Tr. 15.) At step three, the ALJ concluded that Plaintiff did not have
PAGE 10 – OPINION AND ORDER
an impairment that meets or equals a listed impairment. (Tr. 15-16.) The ALJ then concluded

that Plaintiff had the residual functional capacity (“RFC”) to perform light work, subject to these

limitations: (1) Plaintiff “can occasionally stoop, crouch, kneel, and crawl”; (2) Plaintiff can

“never climb ladders, ropes, or scaffolds”; (3) Plaintiff “cannot have any exposure to hazards,

such as machinery and unprotected heights”; (4) Plaintiff “can understand, remember, and carry

out only short and simple instructions”; (5) Plaintiff “can only make simple work related

judgments and decisions”; and (6) Plaintiff “can have no more than frequent proximity contact

with the public and no more than frequent interactive contact with coworkers and supervisors.”

(Tr. 17.) At step four, the ALJ determined that Plaintiff could not perform his past work as a

senior software engineer. (Tr. 22.) At step five, the ALJ determined that Plaintiff was not

disabled because a significant number of jobs existed in the national economy that he could

perform, including work as a laundry sorter, small products assembler, and merchandise marker.

(Tr. 23.)

                                            ANALYSIS

I.      STANDARD OF REVIEW

        The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

        The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

PAGE 11 – OPINION AND ORDER
2001) (quoting Tackett, 180 F.3d at 1097). Instead, the district court must consider the entire

record, weighing the evidence that both supports and detracts from the Commissioner’s

conclusions. Id. If the evidence as a whole supports more than one rational interpretation, the

district court must uphold the ALJ’s decision; it may not substitute its judgment for the judgment

of the ALJ. Bray, 554 F.3d at 1222 (citing Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir.

2007)).

II.       DISCUSSION

          In this appeal, Plaintiff argues that the ALJ erred by failing to: (1) address the VA’s

disability ratings; (2) consider the opinion of Plaintiff’s examining psychologist, Dr. Mullen; (3)

provide legally sufficient reasons for discounting the opinions of Plaintiff’s treating physician,

Dr. Gerondale, and treating psychologist, Dr. Turner; and (4) provide clear and convincing

reasons for discounting Plaintiff’s testimony. As explained below, the Court finds that the

Commissioner’s decision was based on harmful legal error and unsupported by substantial

evidence. The Court therefore reverses the Commissioner’s decision and remands for an award

of benefits.

          A.     VA Disability Rating

                 1.      Applicable Law

          The Ninth Circuit has “held that ‘an ALJ must ordinarily give great weight to a VA

determination of disability.’” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694-95 (9th

Cir. 2009) (quoting McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002)).

“Nevertheless, because the VA and SSA criteria for determining disability are not identical, [the

Ninth Circuit has] allowed an ALJ to give less weight to a VA disability rating if he gives

persuasive, specific, valid reasons for doing so that are supported by the record.” Id. at 695

(citation, internal quotation marks, and brackets omitted). Examples of “persuasive, specific,

PAGE 12 – OPINION AND ORDER
valid reasons” for discounting a VA disability rating include (1) the fact that the ALJ interpreted

the claimant’s medical records differently, and (2) the fact that new evidence was available to the

ALJ. See, e.g., Overlandmiller v. Colvin, No. 6:13-cv-01663-SI, 2015 WL 350720, at *5 (D. Or.

Jan. 26, 2015) (“The ALJ may, for example, interpret the medical records differently and

therefore disagree with the VA about the disabling effects of particular impairments. The ALJ

may also have available evidence that was not available to the VA. Both of these [reasons] meet

the McCartey standard for discounting the VA’s determination.” (citing Valentine, 574 F.3d at

695)).

                 2.     Application

         Plaintiff argues that the ALJ erred by failing to address his August 2014 and April 2016

VA disability ratings. (Pl.’s Opening Br. at 2-4.) The Commissioner acknowledges that the

ALJ’s reasoning “could have been clearer,” but argues the ALJ’s decision satisfies the McCartey

standard because: (1) the ALJ’s subjective symptom analysis includes a paragraph that refers to

and questions the completeness of the examination Dr. Gerondale performed on January 9,

2015;4 (2) the VA relied in part on Dr. Gerondale’s January 9, 2015 opinion in its April 2016

disability rating, which granted Plaintiff’s TDIU claim; (3) the ALJ provided specific and

legitimate reasons for discounting Dr. Gerondale’s opinion in a different section than the

subjective symptom analysis; and thus (4) the ALJ’s path can “reasonably be discerned.” (Def.’s

Br. at 20-22.)

         The Court disagrees. In McCartey, the VA determined that the claimant was eighty

percent disabled because of his impairments. 298 F.3d at 1076. The ALJ did not mention the VA

        The ALJ referred to Dr. Gerondale’s January 9, 2015 exam in the first paragraph of
         4

page twenty-one of her written decision, a part of the ALJ’s subjective symptom analysis. The
ALJ turned to the medical opinion evidence in the fourth paragraph on page twenty-one. (See Tr.
21.)

PAGE 13 – OPINION AND ORDER
rating in his opinion. Id. The Ninth Circuit held that the ALJ erred in disregarding the claimant’s

VA disability rating, and therefore reversed the Commissioner’s decision. Id. Similarly, in

Luther v. Berryhill, 891 F.3d 872, 877 (9th Cir. 2018), the ALJ noted the claimant’s VA

disability rating at the hearing and in her written decision, but the ALJ “did not address how she

had considered and weighed the VA’s rating or articulate any reasons for rejecting it.” Id.

Instead, the ALJ merely acknowledged the VA disability rating “in two short portions of her

decision.” Id. The Ninth Circuit held that the ALJ provided no persuasive, specific, and valid

reasons for rejecting the claimant’s VA disability rating, noting that “[s]imply mentioning the

existence of a VA [disability] rating in the ALJ’s decision is not enough.” Id.

       Here, too, the ALJ erred by disregarding Plaintiff’s VA disability ratings. The

Commissioner acknowledges that the ALJ did not directly address the VA disability ratings, but

argues that the ALJ adequately addressed and discounted Plaintiff’s April 2016 VA disability

rating by discounting a 2015 opinion on which the April 2016 rating relied. The Commissioner

does not address the ALJ’s silence as to the VA’s 2014 disability rating or the evidence on which

VA relied in 2014. (Compare Tr. 205-07, reflecting that on August 20, 2014, the VA assigned

Plaintiff an “overall or combined rating [of] 90%” disability based on, among other things,

fibromyalgia; with Tr. 303-05, noting that on April 2, 2016, the VA granted Plaintiff’s TDIU

claim, effective June 5, 2013, based on the “[r]ating decision dated August 15, 2014 and all the

evidence contained therein”). The ALJ erred by failing to consider the VA’s 2014 disability

rating. See Robinson v. Colvin, No. 13-cv-00684-DFM, 2013 WL 5886128, at *2 (C.D. Cal. Oct.

31, 2013) (“[The ALJ] relied solely upon the VA’s 2010 decision and ignored the [VA’s] 2011

decision. This constitutes reversible error.”).




PAGE 14 – OPINION AND ORDER
       In any event, the Commissioner’s argument also fails to account for the fact that the VA’s

2016 disability rating was based, in large part, on Drs. Dykes and Mullen’s January 19, 2016

examinations, not just Dr. Gerondale’s examination. (See Tr. 304, relying on Dr. Dykes and

Mullen’s January 19, 2016 examinations in granting Plaintiff’s TDIU claim). The ALJ’s opinion

does not address these examinations, and discounting just one of the three medical opinions on

which the 2016 VA rating was based was not sufficient to discredit the 2016 VA rating.5

       Based on these reasons, the Court finds that the ALJ committed reversible error by failing

to consider Plaintiff’s VA disability ratings and failing to address relevant medical evidence. See

McLeod v. Astrue, 640 F.3d 881, 886 (9th Cir. 2011) (explaining that an “ALJ must consider the

VA’s finding in reaching [her written] decision” (citing McCartey, 298 F.3d at 1076)); see also

Robinson, 2013 WL 5886128, at *2 (“Although an ALJ may disregard a VA rating if the ALJ

considers evidence which the VA did not or if the VA rating is based upon evidence which the

ALJ rejects, . . . this presupposes that the ALJ actually considers the VA rating and provides

legitimate reasons for rejecting it. Here, the ALJ did not.”).

       B.      Medical Opinion Evidence

               1.      Applicable Law

       “There are three types of medical opinions in social security cases: those from treating

physicians, examining physicians, and non-examining physicians.” Valentine, 574 F.3d at 692. If

“a treating or examining physician’s opinion is contradicted by another doctor, the ‘[ALJ] must

determine credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ may only reject a

       5
         The Court also finds the Commissioner’s reliance on Valentine misplaced because,
unlike in Valentine, the ALJ here did not explicitly address the VA disability ratings “in the same
paragraphs in which [she] justified her decision to discredit” Dr. Gerondale’s opinion. Cf.
Valentine, 574 F.3d at 695 (noting that the ALJ’s sufficient “explanation” for disregarding the
claimant’s VA disability rating “appeared in the same paragraph in which the ALJ justified her
decision to discredit [a psychologist’s] opinion,” an “important part[] of the record before the
VA”).
PAGE 15 – OPINION AND ORDER
treating physician’s contradicted opinions by providing ‘specific and legitimate reasons that are

supported by substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014)

(citation omitted).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting

Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient:

“The ALJ must do more than state conclusions. He must set forth his own interpretations and

explain why they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a

medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

without explanation that another medical opinion is more persuasive, or criticizing it with

boilerplate language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13

(citation omitted).

               2.      Application

                       a.      Dr. Mullen’s Opinion

       Plaintiff argues that the ALJ erred by failing to consider the opinion of his examining

psychologist, Dr. Mullen. (Pl.’s Opening Br. at 4.) As discussed above, the ALJ’s decision

ignores Dr. Mullen’s January 19, 2016 opinion, even though the VA’s 2016 disability rating

relied on it. The Commissioner asserts that the ALJ did not err by ignoring Dr. Mullen’s opinion,

relying on Valentine, 574 F.3d at 691, and Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1222-

23 (9th Cir. 2010).

       In Valentine, the Ninth Circuit addressed whether an ALJ ignored an examining

psychologist’s (Dr. Storzbach) opinion that the claimant should be limited to “‘highly routinized,

overlearned tasks with low cognitive demand.’” 574 F.3d at 691. The Ninth Circuit noted that

PAGE 16 – OPINION AND ORDER
this limitation “appeared in a section of Dr. Storzbach’s report entitled ‘Recommendations,’” and

that Dr. Storzbach did not state that the claimant was “incapable of working except under the

recommended conditions.” Id. In fact, Dr. Storzbach pointed out that the claimant’s “‘mostly

normal test performance with multiple cognitive strengths suggest[ed] that [he was] capable of at

least partially compensating for his deficits.’” Id. The Ninth Circuit therefore agreed that

Dr. Storzbach’s observation about “highly routinized, overlearned tasks with low cognitive

demand” was simply a “recommended way” for the claimant “to cope with his PTSD

symptoms,” not “a diagnosis nor statement of [the claimant’s] functional capacity.” Id. at 691-

92. Thus, the Ninth Circuit held that the ALJ did not err by excluding the limitation from the

RFC. Id.

       Similarly, in Turner, the Ninth Circuit addressed a claimant’s argument that the ALJ

improperly rejected the opinion of the claimant’s treating VA psychologist (Dr. Koogler). 613

F.3d at 1222. The Ninth Circuit held that the ALJ did not need to provide clear and convincing

reasons for rejecting Dr. Koogler’s opinion because the ALJ incorporated Dr. Koogler’s

observations in the claimant’s RFC. Id. at 1222-23.

       The Commissioner argues that this case is like Valentine because Dr. Mullen “did not

indicate that Plaintiff was incapable of work except under the recommended conditions.” (Def.’s

Br. at 19.) Dr. Mullen stated that Plaintiff would benefit from the following accommodations in

order to ensure successful employment: “[W]orking alone and remotely in a familiar

environment, being given written instead of verbal instructions, supervised interactions with

coworkers and/or customers, and a highly flexible schedule with [the] ability to take breaks as

much and as often as needed.” (Tr. 794.) Unlike in Valentine, here Dr. Mullen did not make a

companion finding that Plaintiff was capable of compensating for his deficits. In addition, Dr.



PAGE 17 – OPINION AND ORDER
Mullen included his list of accommodations in the “Clinical Findings” section of her report, in

which Dr. Mullen addresses “testing results” and provides conclusions. (Tr. 788, 792.) That is

significant because the Ninth Circuit has held that ALJs are “responsible for translating and

incorporating clinical findings into a succinct RFC.” Rounds v. Comm’r Soc. Sec. Admin., 807

F.3d 996, 1006 (9th Cir. 2015) (emphasis added). The ALJ did not address any of Dr. Mullen’s

clinical findings here.

       The Commissioner also argues that this case is like Turner because “the ALJ

incorporated Dr. Mullen’s observations into the assessed RFC by finding that Plaintiff could

understand, remember, and carry out only short and simple instructions, could make simple work

related judgments and decisions, could have no more than frequent proximity contact with the

public, and could have no more than frequent interactive contact with coworkers and

supervisors.” (Def.’s Br. at 19.) However, the ALJ’s RFC fails to incorporate all of Dr. Mullen’s

observations. Specifically, the RFC does not address Plaintiff’s need for written instead of verbal

instructions, supervised interactions with coworkers or customers, or unscheduled work breaks.6




       6
          The Commissioner also argues that Dr. Mullen examined Plaintiff a few weeks after his
date last insured, and that an ALJ can discount an opinion that an “other source” issued “outside
the relevant time period.” (Def.’s Br. at 19, citing Turner, 613 F.3d at 1224). This argument fails
for three reasons. First, Dr. Mullen is a psychologist (an acceptable medical source), not a social
worker. Cf. Turner, 613 F.3d at 1224 (holding that the ALJ provided a germane reason for
discounting a social worker’s opinion and explaining that a social worker is not an acceptable
medical source); see also Kane v. Colvin, No. 15-0843, 2015 WL 9595405, at *3 (W.D. Wash.
Dec. 14, 2015) (“Social Security regulations distinguish between ‘acceptable medical sources,’
such as . . . psychologists, and ‘other sources,’ such as [social workers]. . . . [W]hile an ALJ must
provide at least specific and legitimate reasons for rejecting the opinions of acceptable medical
sources, the opinions of other sources are entitled to less deference and may be rejected with the
provision of reasons germane to that source.”) (citations omitted). Second, the ALJ never stated
that she discounted Dr. Mullen’s opinion based on the date of the examination. Cf. Burrell v.
Colvin, 775 F.3d 1133, 1137-38 (9th Cir. 2014) (“[The ALJ] never stated that he rested [the
relevant] determination on these findings. For that reason alone, we reject the government’s
argument [predicated on such findings].”). Third, Dr. Mullen’s examination and opinion are
PAGE 18 – OPINION AND ORDER
        The Court finds that the ALJ committed harmful error by disregarding Dr. Mullen’s

opinion because the ALJ was required but failed to discuss Dr. Mullen’s opinion, see Tommasetti

v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (stating that ALJs “must consider all medical

opinion evidence”) (citation omitted), and failed to address Dr. Mullen’s clinical findings.

Rounds, 807 F.3d at 1006.

                       b.      Dr. Gerondale’s Opinion

        Plaintiff argues that the ALJ erred in discounting the opinion of his treating physician,

Dr. Gerondale. (Pl.’s Opening Br. at 6.) Dr. Gerondale’s opinion conflicts with the opinions of

the non-examining state agency medical consultants, none of whom opined that Plaintiff cannot

work. (Compare Tr. 703, with Tr. 78, and Tr. 96.) The ALJ therefore needed to provide specific

and legitimate reasons for discounting Dr. Gerondale’s opinion. See Batson v. Comm’r of Soc.

Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (“[I]n the case of a conflict ‘the ALJ must give

specific, legitimate reasons for disregarding the opinion of the treating physician.’”) (citation

omitted); see also Kilian v. Barnhart, 226 F. App’x 666, 668 (9th Cir. 2007) (“Kilian’s

contention that the ALJ erred when he discounted her treating physician’s opinion is flawed

because the treating physician’s opinion conflicted with that of a nonexamining physician, and

the ALJ supported his decision with specific and legitimate reasons.”). The ALJ failed to do so

here.

                               1)      Conflicting Objective Medical Evidence

        The ALJ’s opinion does not state how much weight she assigned to Dr. Gerondale’s

opinion, but the ALJ did provide two reasons for rejecting it. (See Tr. 21-22.) First, the ALJ

discounted Dr. Gerondale’s opinion because it is inconsistent with the “objective findings.”

relevant to the period at issue because they addressed Plaintiff’s pre-DLI ability to work and pre-
DLI impairments and medical records.

PAGE 19 – OPINION AND ORDER
(Tr. 21.) In support of this finding, the ALJ noted, among other things, that Plaintiff’s “alleged

pain complaints greatly exceed the objective findings, especially with respect to his alleged

fibromyalgia.” (Tr. 21.) The ALJ also explained that although Plaintiff has exhibited “12/18

tender points, the record does not [sic] ‘repeated manifestations of six or more fibromyalgia

symptoms, signs, or co-occurring conditions’ and ‘evidence that the physician rules out other

physical or mental disorders that could cause the symptoms or signs.’” (Tr. 21-22) (citation

omitted).7 The ALJ erred in discounting Dr. Gerondale’s opinion based on conflicting objective

medical evidence.

       In Revels v. Berryhill, 874 F.3d 648, 663 (9th Cir. 2017), the ALJ rejected a doctor’s

opinion about the severity of her patient’s fibromyalgia because it was “supposedly not

‘supported by objective medical evidence.’” Id. The ALJ relied on normal imaging and test

results and “took issue” with the doctor’s tender-point examinations. Id. The Ninth Circuit held

that the ALJ’s analysis showed “a fundamental lack of knowledge about fibromyalgia.” Id. The

Ninth Circuit explained that “a doctor need only find eleven out of eighteen tender points to

diagnose” fibromyalgia, and that “tender-point examinations themselves constitute ‘objective

medical evidence’ of fibromyalgia.” 874 F.3d at 663. The Ninth Circuit also explained that there

are no laboratory tests to confirm fibromyalgia. Id.

       As in Revels, the ALJ here failed to evaluate Dr. Gerondale’s opinion in light of

fibromyalgia’s unique symptoms and diagnostic methods. See Revels, 874 F.3d at 662 (stating

that “the medical evidence must be construed in light of fibromyalgia’s unique symptoms and

diagnostic methods” and that the “failure to do so is error”). Indeed, although the ALJ discounted

       7
          Contrary to the ALJ’s conclusion, the record reflects that to support a fibromyalgia
diagnosis, there must be evidence of “either . . . a physical examination of the claimant . . . with
at least 11 positive tender point sites or . . . repeated manifestations of six or more fibromyalgia
symptoms [or] signs.” (Tr. 16.)

PAGE 20 – OPINION AND ORDER
Dr. Gerondale’s opinion based on unremarkable imaging and examination results, the record

includes several tender-point examinations that constitute objective medical evidence of

fibromyalgia. (See Tr. 330, “[The] patient had multiple trigger points involving bilateral

trapezius, scapular region, shoulders, lumbar paraspinal, hips, and knees.”; Tr. 336-37,

“He . . . was tender at 12 of the 18 fibromyalgia trigger points. . . . [He] currently meets the

criteria for fibromyalgia causing body wide pain associated with sleep disturbances and chronic

pain.”; Tr. 500, “He was diagnosed with fibromyalgia several years ago . . . . He is tender to

12/18 fibromyalgia tender points[.]”).

       The record also reveals that Dr. Dykes examined Plaintiff three weeks after Plaintiff’s

date last insured and reviewed Plaintiff’s medical records. (Tr. 795-96.) Dr. Dykes determined

that Plaintiff “continues to meet [the] American College of Rheumatology criteria for

fibromyalgia.” (Tr. 796) (emphasis added). This evidence weighs heavily in favor of finding

reversible error because the Social Security Administration also bases its evaluation of

fibromyalgia on the American College of Rheumatology criteria. See, e.g., Bair v. Comm’r of

Soc. Sec. Admin., No. 3:17-cv-622-BR, 2018 WL 2120274, at *5 (D. Or. May 8, 2018) (holding

that the ALJ failed to evaluate the plaintiff’s fibromyalgia given its unique symptoms and

diagnostic methods, rejecting the ALJ’s reliance on the plaintiff’s unremarkable imaging and

exams, and noting that the Social Security Administration “bases its evaluation of fibromyalgia

on the American College of Rheumatology criteria” and that a doctor determined that the

plaintiff “met the American College of Rheumatology criteria for fibromyalgia”).

       In addition, there are “a number of symptoms that are considered to be clinical ‘signs’ of

fibromyalgia including muscle pain, fatigue or tiredness, muscle weakness, headache, numbness

or tingling, dizziness, insomnia, depression, nausea, vomiting, or nervousness.” Bair, 2018 WL



PAGE 21 – OPINION AND ORDER
2120274, at *5 (citation omitted). Substantial evidence in the longitudinal record supports

Dr. Gerondale’s medical opinion regarding Plaintiff’s fibromyalgia. (See Tr. 703, reflecting that

Dr. Gerondale’s findings included chronic flu-like symptoms, malaise, dizziness, nausea,

depression, and anxiety; Tr. 797, reflecting that Dr. Dykes’ findings, signs, and symptoms

included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, paresthesia,

headache, depression, anxiety, and irritable bowel symptoms).

       The Commissioner asserts that, even if the ALJ “violated a rule set forth in Revels, any

error was harmless because the ALJ found that there was a lack of objective evidence with

respect to Plaintiff’s impairments other than fibromyalgia.” (Def.’s Br. at 8.) The

Commissioner’s argument is unpersuasive. Plaintiff’s medical records largely pertain to his

fibromyalgia, the main source of his disability. (See Tr. 21, recognizing that Plaintiff alleges that

fibromyalgia-related “pain is his primary limitation”; Tr. 44, reflecting that Plaintiff testified that

his fibromyalgia symptoms, such as “extraordinary” pain, fatigue, and insomnia, are the main

source of his disability; Tr. 703, noting that Plaintiff’s VA disability rating for fibromyalgia is

seventy percent). That was also true in Revels. See Revels, 874 F.3d at 652-56 (explaining that

the plaintiff’s record largely pertained to fibromyalgia and therefore the case turned on whether

the ALJ erred in rejecting a medical opinion about the plaintiff’s fibromyalgia-related

limitations). Thus, as in Revels, it would be inappropriate to discount Dr. Gerondale’s opinion

based on conflicting objective evidence when there is objective evidence in the record that

supports Dr. Gerondale’s opinion about fibromyalgia-related limitations and Plaintiff’s pain

testimony.

       In sum, the ALJ erred in rejecting Dr. Gerondale’s opinion as unsupported by objective

evidence.



PAGE 22 – OPINION AND ORDER
                               2)      Plaintiff’s Activities

       The ALJ also discounted Dr. Gerondale’s opinion because it conflicted with Plaintiff’s

activities. (Tr. 21.) “Such a conflict may justify rejecting a treating provider’s opinion.” Ghanim,

763 F.3d at 1162. Here, however, substantial evidence does not support discounting Gerondale’s

opinion on this ground.

       The ALJ did not consider Plaintiff’s activities in the proper context. For example, the

ALJ noted that Plaintiff reported hiking. (Tr. 21.) Two months after his alleged disability onset

date, Plaintiff reported that he hikes with his wife “once a month or so,” but he also reported that

he “has difficulty hiking” and he is in pain “for several days” after hiking. (Tr. 366.) Nothing in

the record reflects that Plaintiff actually hiked during the alleged period of disability. That is

significant because the record reveals that Plaintiff can no longer hike. (See Tr. 229, reflecting

that Plaintiff reported during the alleged period of disability that he “can no longer do many of

the things [he] really like[s] doing, like hiking”; Tr. 309, noting that a person who knows

Plaintiff reported that he “no longer goes for hikes or to the beach due to continued pain”).

       By way of further example, the ALJ noted that Plaintiff reported moving boxes. (Tr. 21.)

Indeed, Plaintiff reported that he moved boxes at his house, but he also reported that he only

moved five boxes at a time and that moving boxes caused his body to “hurt[]” and

“exacerbate[d] [his] fibromyalgia” pain. (Tr. 664; see also Tr. 763, reflecting that Plaintiff hurt

his back picking up a box; Tr. 768, documenting Plaintiff’s report of “uncontrolled pain” after

cleaning his garage; Tr. 770, stating that Plaintiff was in severe pain and would “not be

continuing with his work in the garage”; Tr. 772, noting that Plaintiff reported that his pain level

“increased to 8” on a ten-point scale and that he was “not sleeping well” after he tried to move

boxes and work in his garage).



PAGE 23 – OPINION AND ORDER
        The ALJ also noted that Plaintiff reported lifting his 150-pound dog and walking his dog

“up to a mile per day.” (Tr. 21.) Plaintiff reported that he carried his 150-pound dog to his truck

because the dog was having seizures and needed to see a veterinarian, but he also informed his

provider that his pain was “aggravated by carrying heavy objects” (i.e., the dog). (Tr. 405-06,

650.) And while Plaintiff reported walking his dog a mile per day in early 2010, he also reported

that walking his dog is his only form of exercise, he “walk[s] hunched over and limp[s] like an

old man after short walks with [his] dog,” and he reduced his walking to “less than an eighth of a

mile . . . a couple times a day” at a park “next to [his] home.” (Tr. 47-48, 52, 308, 364.)

        Finally, the ALJ noted that Plaintiff reported working at a daycare. (Tr. 21.) However, the

work Plaintiff performed at his ex-wife’s in-home daycare business does not conflict with

Dr. Gerondale’s opinion about the severity of Plaintiff’s fibromyalgia pain. (See Tr. 15, finding

that Plaintiff’s daycare work did not rise to the level of substantial gainful activity; Tr. 38, stating

that Plaintiff provided “very minimal” assistance to his wife “for a couple hours here and there,”

and that “most of the time” Plaintiff assisted when she needed to use the bathroom or take a

break; Tr. 754, reflecting that Plaintiff reported “working with his wife in their daycare,” he

suffers from severe pain “2-3 times per week,” and he is “able to take frequent breaks” when

assisting his wife; Tr. 763, noting that Plaintiff reported “continued pain issue[s]” and that he at

times needs to “pick[] up and carr[y]” kids at the daycare, “which . . . caused exacerbation of his

fibromyalgia”).

        In summary, the ALJ failed to provide specific and legitimate reasons to discount

Dr. Gerondale’s opinion.8


        8
          The Court declines to address whether the ALJ erred in discounting Dr. Turner’s
opinion, because, as explained in Part II.D., the record evidence supports remand for an award of
benefits.

PAGE 24 – OPINION AND ORDER
       C.      Plaintiff’s Symptom Testimony

               1.     Applicable Law

       The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017) (citing Garrison, 759 F.3d at 1014-15). “First, the ALJ must determine

whether the claimant has presented objective medical evidence of an underlying impairment

‘which could reasonably be expected to produce the pain or other symptoms alleged.’” Garrison,

759 F.3d at 1014 (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f

the claimant meets the first test and there is no evidence of malingering, the ALJ can only reject

the claimant’s testimony about the severity of the symptoms if she gives specific, clear and

convincing reasons for the rejection.” Ghanim, 763 F.3d at 1163 (citation and quotations marks

omitted).

       Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

symptom testimony “include conflicting medical evidence, effective medical treatment, medical

noncompliance, inconsistencies in the claimant’s testimony or between her testimony and her

conduct, daily activities inconsistent with the alleged symptoms, and testimony from physicians

and third parties about the nature, severity and effect of the symptoms complained of.” Bowers v.

Astrue, No. 6:11-cv-00583-SI, 2012 WL 2401642, at *9 (D. Or. June 25, 2012) (citations

omitted).

               2.     Application

       Here, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of an underlying impairment which might reasonably

produce the symptoms alleged. (See Tr. 18, reflecting that the ALJ determined that Plaintiff’s

“medically determinable impairments could reasonably be expected to cause the alleged

PAGE 25 – OPINION AND ORDER
symptoms”). The ALJ was therefore required to provide clear and convincing reasons for

discrediting Plaintiff’s symptom testimony. See Ghanim, 763 F.3d at 1163. The ALJ failed to do

so here.

       The Commissioner asserts that the ALJ provided three clear and convincing reasons for

discounting Plaintiff’s testimony. First, the Commissioner asserts that the ALJ discounted

Plaintiff’s testimony based on the “limited objective findings in the record.” (Def.’s Br. at 22.)

This was not a clear and convincing reason for discounting Plaintiff’s testimony. As discussed,

the record includes several tender-point examinations that constitute objective medical evidence

of fibromyalgia. The record also reveals that Dr. Dykes determined that Plaintiff continues to

meet the American College of Rheumatology criteria for fibromyalgia, and that Plaintiff suffers

from many symptoms that doctors consider clinical signs of fibromyalgia. The Court thus

concludes that the ALJ erred in discounting Plaintiff’s testimony based on the lack of objective

evidence supporting his claims of debilitating fibromyalgia pain. See Revels, 874 F.3d at 666

(“The ALJ stated that Revels’ testimony was undercut by the lack of ‘objective findings’

supporting her claims of severe pain. . . . This reasoning was similar to his reasoning for

rejecting Dr. Nolan’s opinion, and was similarly erroneous. . . . [T]he examination [and imaging]

results cited by the ALJ are perfectly consistent with debilitating fibromyalgia. The condition is

diagnosed ‘entirely on the basis of patients’ reports of pain and other symptoms,’ and ‘there are

no laboratory tests to confirm the diagnosis.’ Indeed, fibromyalgia is diagnosed, in part, by

evidence showing that another condition does not account for a patient’s symptoms.”) (citation

omitted).

       Second, the Commissioner asserts that the ALJ appropriately discounted Plaintiff’s

testimony based on his activities. (Def.’s Br. at 23.) In discounting Plaintiff’s testimony on this



PAGE 26 – OPINION AND ORDER
ground, the ALJ relied largely on Plaintiff’s ability to lift his dog, walk his dog, work at his now

ex-wife’s in-home daycare business, hike, and perform work at his house. (See Tr. 18-20.) As

discussed above, the record shows that Plaintiff complained of increased pain and reduced his

activity level, and that the ALJ failed to evaluate the record in its proper context. As a result, the

Court finds that the ALJ erred in discounting Plaintiff’s testimony based on his reported

activities.

        Third, the Commissioner asserts that the ALJ appropriately discounted Plaintiff’s

testimony because his psychological impairments improved with medication and therapy. (Def.’s

Br. at 22.) Even if this were a clear and convincing reason for discounting Plaintiff’s testimony,

this case turns on Plaintiff’s fibromyalgia-related limitations and symptoms, such as pain,

fatigue, and difficulty sleeping. The objective evidence supports Plaintiff’s testimony about such

limitations and symptoms. Plaintiff also consistently described the severe limitations on his

ability to engage in daily activities. The Court thus concludes that Plaintiff’s psychological

improvement, standing alone, does not amount to substantial evidence supporting the ALJ’s

decision to reject Plaintiff’s testimony. See Burrell, 775 F.3d at 1140 (holding that the ALJ erred

in discounting the plaintiff’s testimony based on one “weak” reason and several erroneous

reasons).

        D.     Remedy

        “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted).

“Before [a court] may remand a case to the ALJ with instructions to award benefits, three

requirements must be met.” Burrell, 775 F.3d at 1141. Those requirements are “‘(1) the record

has been fully developed and further administrative proceedings would serve no useful purpose;
PAGE 27 – OPINION AND ORDER
(2) the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether

claimant testimony or medical opinion; and (3) if the improperly discredited evidence were

credited as true, the ALJ would be required to find the claimant disabled on remand.’” Id.

(quoting Garrison, 759 F.3d at 1020). The court, however, “retain[s] ‘flexibility’ in determining

the appropriate remedy,” even if the claimant meets the above requirements. Id. To be sure, the

court is not “required to credit evidence as true and remand for an award of benefits,” and may

instead remand for “further proceedings ‘when the record as a whole creates serious doubt as to

whether the claimant is, in fact, disabled within the meaning of the Social Security Act.’” Id.

(citation omitted).

        The Court exercises its discretion to remand for an award of benefits because, as

explained below, Plaintiff satisfies the above requirements, and because this case is not one in

which the Court’s evaluation of the longitudinal record creates serious doubt about whether

Plaintiff is disabled. Simply put, the longitudinal record supports Plaintiff’s complaints of

debilitating pain, and the VA and many of Plaintiff’s treating and examining providers support

his claim for disability.

        The Commissioner asserts that further proceedings are necessary given Plaintiff’s

reported activities and the ALJ’s need to examine and weigh evidence that she “overlooked or

undervalued . . . in the first instance.” (Def.’s Br. at 25-26.) The Court disagrees. “[A] claimant’s

testimony alone may establish disability and an entitlement to benefits.” Rawa v. Colvin, 672 F.

App’x 664, 668 (9th Cir. 2016) (citing Lingenfelter v. Astrue, 504 F.3d 1028, 1041 (9th Cir.

2007)). In Lingenfelter, for example, the Ninth Circuit remanded for an award of benefits “when

the claimant testified that he needed to lie down throughout the day due to his impairment, and

the VE testified that such a limitation would prevent sustained work.” Id. (citation omitted).



PAGE 28 – OPINION AND ORDER
Similarly in Rawa, the Ninth Circuit remanded for benefits when the claimant “testified that, due

to pain and muscle weakness, she needed to rest for seven hours out of an eight-hour work day

and to lie down frequently,” and the VE testified that such a limitation “would preclude

employment.” Id.

       Plaintiff testified (and the record supports) that his fibromyalgia pain significantly

disrupts his sleep and, as a result, he typically needs to take two to three hour-long naps per day.

(Tr. 45.) Plaintiff also testified (and the record supports) that when he is awake, he spends most

of his day in a reclined position because it helps alleviate his chronic pain symptoms. (Tr. 45.)

The VE testified that an individual suffering from this level of impairment could not sustain

gainful employment. (See Tr. 57-58, reflecting that the VE testified that the need to “lie down or

recline in excess of 90 minutes during an eight-hour day” would preclude gainful employment).

Thus, if credited as true, Plaintiff’s testimony about his severe fibromyalgia pain and debilitating

symptoms would require the ALJ to conclude that Plaintiff was in fact disabled. The Court

therefore reverses the Commissioner’s decision and remands for an award of benefits. See Rawa,

672 F. App’x at 668-69 (reversing for an award of benefits under similar circumstances).

                                         CONCLUSION

       For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for an award of benefits.

       IT IS SO ORDERED.

       DATED this 10th day of September, 2019.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 29 – OPINION AND ORDER
